DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     BILLY FERRELL MARTIN, II,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2893

                               [April 23, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah Weiss, Judge;
L.T. Case No. 50-2012-CF-002779-AXXX-MB.

  Billy Ferrell Martin, II, Century, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.